COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of O.J.P., a Child

Appellate case number:     01-21-00163-CV

Trial court case number: 2016-25857

Trial court:               246th District Court of Harris County

       This is an accelerated appeal from an order terminating the parental rights of appellant,
C.D.P. Appellant has filed her second motion for extension of time to file an appellant’s brief,
requesting that this Court extend the deadline for filing the appellant’s brief to June 14, 2021. The
motion is GRANTED. Appellant’s brief is due on June 14, 2021. See TEX. R. APP. P. 38.6(a),
(d).
       Because this appeal involves the termination of the parent-child relationship, the Court is
required to bring the appeal to final disposition within 180 days of March 29, 2021, the date the
notice of appeal was filed in this proceeding, so far as reasonably possible. See TEX. R. JUD.
ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.

       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss______
                    Acting individually  Acting for the Court

Date: ___June 10, 2021____